KAREN LECRAFT HENDERSON, Circuit Judge,
concurring in the judgment:
I agree that the petitioners in No. 14-1146 do not have standing to challenge the settlement agreement. I also agree that we do not have jurisdiction to hear the petition for review in No. 14-1151 because the proposed rule that the petitioners challenge is non-final agency action. And while I too would deny the application for a writ of prohibition in No. 14-1112, I *406write separately to distance myself from my colleagues’ cramped view of our extraordinary writ authority.
The All Writs Act gives this Court the power to issue “all writs necessary or appropriate in aid of [its] respective jurisdiction[] and agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a). The Act confines the power to grant writs “to the issuance of process ‘in aid of the issuing court’s jurisdiction. The Act does not enlarge that jurisdiction.” In re Tennant, 359 F.3d 523, 527 (D.C.Cir.2004) (alterations omitted). The Act’s language means that this Court may grant a writ in “those cases which are within [the] court’s appellate jurisdiction although no appeal has been perfected.” Id. at 528 (alteration omitted). In other words, once an agency has initiated “a proceeding of some kind” that may result in an appeal to this Court, that matter is “within our appellate jurisdiction — however prospective or potential that jurisdiction might be.” Id. at 529 (quotation mark and alteration omitted). Jurisdiction to issue a writ therefore lies “in the court that would have authority to review the agency’s final decision.” Id. at 531.
We have jurisdiction here to issue a -writ of prohibition. The EPA initiated a rule-making by publishing a proposed rule. See generally 79 Fed.Reg. 34,830 (June 18, 2014). This proceeding will result in a final rule that may be challenged on direct review in this Court. See id. at 34,838 (“[T]he EPA expects to finalize this rule-making by June 1, 2015.”); 42 U.S.C. § 7607(b)(1) (“A petition for review of ... any standard of performance or requirement under section 7411 of this title ... may be filed only in the United States Court of Appeals for the District of Columbia.” (footnote omitted)). Consequently, because this Court “would have authority to review the agency’s final decision,” we have authority to issue a writ of prohibition in the interim. Tennant, 359 F.3d at 531; see also FTC v. Dean Foods Co., 384 U.S. 597, 603, 86 S.Ct. 1738, 16 L.Ed.2d 802 (1966) (authority to grant writ “extends to the potential jurisdiction of the appellate court where an appeal is not then pending but may be later perfected”).
We retain jurisdiction to issue writs despite the Clean Air Act’s limitation on judicial review. See 42 U.S.C. § 7607(e). “The All Writs Act invests a court with a power essentially equitable.” Clinton v. Goldsmith, 526 U.S. 529, 537, 119 S.Ct. 1538, 143 L.Ed.2d 720 (1999). Subject to constitutional limitations, the Congress may strip federal courts of their equitable authority under the All Writs Act. See United States v. Philip Morris USA, Inc., 396 F.3d 1190, 1197 (D.C.Cir.2005) (court should not “expand upon our equitable jurisdiction if .,. we are restricted by the statutory language”); Cobell v. Norton, 240 F.3d 1081, 1108 (D.C.Cir.2001) (courts “possess the full range of remedial powers” unless statute “restrict[s] their exercise”). But to properly restrict a court’s equitable power, a statute must do so plainly and unequivocally. See Weinberger v. Romero-Barcelo, 456 U.S. 305, 313, 102 S.Ct. 1798, 72 L.Ed.2d 91 (1982) (“Unless a statute in so many words, or by a necessary and inescapable inference, restricts the court’s jurisdiction in equity, the full scope of that jurisdiction is to be recognized and applied.”); Califano v. Yamasaki 442 U.S. 682, 705, 99 S.Ct. 2545, 61 L.Ed.2d 176 (1979) (courts retain equitable powers “[a]bsent the clearest command to the contrary from Congress”); Dean Foods Co., 384 U.S. at 608, 86 S.Ct. 1738 (courts retain authority under All Writs Act “[i]n the absence of explicit direction from Congress” (emphasis added)).
The Clean Air Act provides that “[n]othing in this chapter shall be construed to *407authorize judicial review of regulations or orders of the Administrator under this chapter, except as provided in this section.” 42 U.S.C. § 7607(e). This language falls far short of an “explicit direction” to limit our authority under the All Writs Act. Dean Foods Co., 384 U.S. at 608, 86 S.Ct. 1738. Section 7607(e) mentions neither writ authority nor our traditional equitable powers. The failure to include mandamus relief or a phrase of similar ilk is critical. In Ganem v. Heckler, 746 F.2d 844 (D.C.Cir.1984), we held that the relevant statute’s failure to “mention ... the uncodified mandamus jurisdiction of the District of Columbia courts” counseled against the conclusion that mandamus jurisdiction was lacking. Id. at 851. Without an explicit command that jurisdiction under the All Writs Act had been withdrawn, we found it implausible that the court’s equitable powers had been restricted. See id. And although we did not say so explicitly, the conclusion is supported by the basic canon of statutory construction that “we do not lightly assume that Congress meant to restrict the equitable powers of the federal courts.” Miller v. French, 530 U.S. 327, 336, 120 S.Ct. 2246, 147 L.Ed.2d 326 (2000).
Moreover, we noted in Ganem that the Congress “knows how to withdraw a particular remedy,” such as the right to a writ of prohibition, when it wants to do so. 746 F.2d at 852. When a court fails to construe a statute as stripping its jurisdiction to issue writs, the Congress has responded by explicitly eliminating that equitable authority. See id. (citing 84 Stat. 790, that “no other official or any court of the United States shall have power or jurisdiction to review any ... decision by an action in the nature of mandamus or otherwise”); see id. (“The fact that Congress knows how to withdraw a particular remedy and has not expressly done so is some indication of a congressional intent to preserve that remedy.”). Because section 7607(e) does not speak to our writ or equitable powers, there is no “necessary and inescapable inference” that our power has been circumscribed.1 Weinberger, 456 U.S. at 313, 102 S.Ct. 1798. I do not read the majority opinion to suggest otherwise.
Nevertheless, simply because we have jurisdiction to grant a writ of prohibition *408does not mean that it is always appropriate to do so. To obtain a writ, a petitioner must satisfy three conditions:
(1) the mandamus petitioner must have no other adequate means to attain the relief he desires, (2) the mandamus petitioner must show that his right to the issuance of the writ is clear and indisputable, and (3) the court, in the exercise of its discretion, must be satisfied that the writ is appropriate under the circumstances.
In re Kellogg Brown & Root, Inc., 756 F.3d 754, 760 (D.C.Cir.2014) (quotation marks omitted). Although the test is framed in terms of mandamus, it is equally applicable to a writ of prohibition. See In re Sealed Case No. 98-3077, 151 F.3d 1059, 1063 n. 4 (D.C.Cir.1998) (per curiam) (“the grounds for issuing the writs [of mandamus and prohibition] are virtually identical”); see also In re McCarthey, 368 F.3d 1266, 1268 (10th Cir.2004) (“The standards for reviewing petitions for writs of prohibition are similar to the standards for reviewing petitions for writs of mandamus.”).
The third factor in the three-part test evaluates whether a writ is appropriate given the circumstances of the case. This factor is grounded in equitable principles: “The common-law writs, like equitable remedies, may be granted or withheld in the sound discretion of the court.” Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 25, 63 S.Ct. 938, 87 L.Ed. 1185 (1943). Our discretion is relatively unbounded; it is informed only by “those principles which should guide judicial discretion in the use of an extraordinary remedy rather than ... formal rules rigorously controlling judicial action.” Id. at 26, 63 S.Ct. 938. We have characterized the appropriateness inquiry as “a relatively broad and amorphous totality of the circumstances consideration.” In re Kellogg, 756 F.3d at 762. At the same time, appropriateness must take into account that the power to issue ■writs is “sparingly exercised.” Parr v. United States, 351 U.S. 513, 520, 76 S.Ct. 912, 100 L.Ed. 1377 (1956).
Granting the writ would be inappropriate in this instance because the EPA has represented that it will promulgate a final rule before this opinion issues. In the proposed rule, the EPA stated that it “expects to finalize this rulemaking by June 1, 2015” due to “the urgent need for actions to reduce [greenhouse gas] emissions.” 79 Fed.Reg. at 34,838. Counsel for the EPA at oral argument again stated that the proposed rule “might not be [promulgated in] June” but “will be [promulgated] this summer.” Oral Arg. Tr. 77-78. Thus, by the time the majority opinion and this concurrence issue — or shortly thereafter— the petitioners will have a final rule that can be challenged as final agency action in this Court. See Ass’n of Irritated Residents v. EPA, 494 F.3d 1027, 1030 (D.C.Cir.2007) (“final agency actions[ ] includ[e] an agency’s promulgation of a rule”). Assuming at least one petitioner has standing, we will then adjudicate the same questions raised here. Keeping in mind that the common law writs are “drastic and extraordinary remedies] reserved for really extraordinary causes,” Cheney v. U.S. Dist. Court for the Dist. of Columbia, 542 U.S. 367, 380, 124 S.Ct. 2576, 159 L.Ed.2d 459 (2004) (quotation marks omitted), the overtaking of these petitions by the imminent issuance of a final rule, in my view, moots the requested relief.
The petitioners believe that a writ of prohibition is appropriate because waiting to challenge the final rule is inconvenient and costly. But that alone does not justify an extraordinary remedy. See Nat’l Right to Work Legal Defense v. Richey, 510 F.2d 1239, 1242 (D.C.Cir.1975) (writ of mandamus not “appropriate” when “review of the *409... question will be fully available on appeal from a final” decision); U.S. ex rel. Denholm & McKay Co. v. U.S. Bd. of Tax Appeals, 125 F.2d 557, 558 (D.C.Cir.1942) (declining to grant writ of prohibition even though waiting for normal appellate review “may be costlier in effort and money than if the issue of jurisdiction were settled now”); Noble v. Eicher, 143 F.2d 1001, 1002 (D.C.Cir.1944) (declining to grant writ of prohibition even though “there will [be] inconvenience to the petitioners”). These objections therefore cannot carry the day.
In sum, although we have the authority to issue a writ of prohibition, I would decline to do so because the passage of time has rendered the issuance all but academic.

. The following is a non-exhaustive list of statutes that take away the court’s authority. 5 U.S.C. § 8128(b)(2) (“The action of the Secretary [of Labor] or his designee ... is not subject to review by another official of the United States or by a court by mandamus or otherwise.”); 8 U.S.C. § 1252(a)(2)(A) ("[Notwithstanding any other provision of law (statutory or nonstatutory) ... or ... [the All Writs Act], no court shall have jurisdiction to review” various immigration orders); 38 U.S.C. § 511(a) (”[T]he decision of the Secretary [of Veterans Affairs] .,. shall be final and conclusive and may not be reviewed by any other official or by any court, whether by an action in the nature of mandamus or otherwise.”); 42 U.S.C. § 1715 (“The action of the Secretary [of Labor] ... shall be final and conclusive on all questions of law and fact and not subject to review by any other official of the United States or by any court by mandamus or otherwise"). We have assumed that extraordinary relief is available vis-á-vis the EPA in a number of unpublished dispositions. See New York v. EPA, No. 02-1387 et al., 2003 WL 22326398, at *1 (D.C.Cir. Sept. 30, 2003) (denying petition for writ of mandamus because EPA’s delay was not “so extraordinary as to warrant mandamus relief”); In re Sierra Club, No. 01-1141, 2001 WL 799956, at *1 (D.C.Cir. June 8, 2001) (declining to issue writ of prohibition against EPA because petitioners had “other adequate means to obtain the relief requested”); In re New Mexico, No. 95-1273, 1995 WL 479797, at *1 (D.C.Cir, July 19, 1995) (declining to issue writ because agency delay was not unreasonable). And relatedly, we declined to issue an injunction against the EPA to compel it to reach a final decision — equitable relief similar to that provided by an extraordinary writ. Sierra Club v. Thomas, 828 F.2d 783, 784 (D.C.Cir.1987).